DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “a tip cap assembly adapted to close a fluid passageway of a distally projecting tip of an injection system, wherein the proximal-most face of the frustoconical protrusion has a diameter at least greater than a diameter of a distal=most opening of the fluid passageway of the injection system, and wherein the proximal-most face of the frustoconical protrusion extends in a direction substantially perpendicular to a longitudinal axis of the fluid passageway of the injection system” in addition to other limitations.	Regarding claim 10, the prior art of record fails to teach, disclose or render obvious “an injection system including a longitudinal barrel, a distally projecting tip and a tip cap assembly…wherein…when the tip cap assembly closes the fluid passageway, a proximal-most face of the frustoconical protrusion contacts the distally projecting tip only at the distal-most surface, wherein the proximal-most face of the frustoconical protrusion extends in a direction substantially perpendicular to a longitudinal axis of the fluid passageway” in addition to other limitations. 	Regarding claim 13-14, Applicant’s arguments presented on page 4 of the response filed 12/03/2018 have been considered and persuasive.  The prior art of record fails to teach, disclose or render obvious “an outer thread intended to be screwed with the inner thread of the collar, [and]…wherein the frustoconical extension ensures a circumferential sealing of the distally projecting tip around the lateral surface in order to act as a sterility skirt when the tip-cap assembly closes the passageway of the projecting tip” in addition to other limitations.	As to claim 15, the prior art of record fails to teach, disclose or render obvious “wherein the elastomeric inner cap is distally blocked by contact between the distal face and the at least one abutment surface and proximally blocked by contact between the radial rim and the shoulder” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 8 of the response, filed 1/25/2021, with respect to the rejection of claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1-2 and 9-12 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783